Citation Nr: 0810464	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-10 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for hyperthyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from July 1974 to July 1977 
and from September 1981 to June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or to a 
compensable degree within one year of separation, and is 
unrelated to service.

2.  Hypertension is not attributable to a service-connected 
disease or injury.

3.  The veteran's hyperthyroidism is manifested by a 
euthyroid state, some tremor and requires the use of 
medication, but does not result in tachycardia, increased 
blood pressure or pulse pressure.  It is not manifested by 
constipation or mental sluggishness.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

3.  The criteria for an increased evaluation in excess of 10 
percent for hyperthyroidism are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7900 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for hypertension and an 
increased rating for hyperthyroidism.  In a VCAA letter of 
July 2003 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
April 2007.  However, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issue of the evaluation of 
hyperthyroidism the Board finds that the requirements 
enunciated in Vazquez-Flores have been met.  In a Statement 
of the Case (SOC) of March 2005, the appellant was provided 
with Diagnostic Code 7900, the rating criteria for 
hyperthyroidism.  Furthermore, in a letter of April 2007 he 
was provided with examples of the medical and lay evidence he 
may submit to substantiate his case.  Subsequent to the SOC 
and the April 2007 letter the appellant's claim was 
readjudicated in a Supplemental Statement of the Case of 
September 2007.  Therefore, the appellant was afforded the 
required due process.  The Board also notes that while the 
veteran was not afforded the rating criteria for 
hypothyroidism, a condition with which he was diagnosed as a 
result of his service connected hyperthyroidism, the Board 
finds that the average person with hyperthyroidism is aware 
of the symptoms to report for any thyroid condition.  
Therefore, there can be no prejudice.  Furthermore, the 
veteran was not provided with the rating criteria for 
ophthalmic conditions or heart conditions listed under 
Diagnostic Code 7900; however, there is no evidence that the 
veteran was experiencing any ophthalmic symptoms and the 
cardiac symptomatology was unrelated to the veteran's 
hyperthyroidism.  Therefore, there can be no prejudice for 
not informing the veteran of the same.  While there was error 
in initially not providing the veteran with the required 
notice was error, such error was not prejudicial.  The 
veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded subsequent due 
process.  Therefore, to decide the appeal would not be 
prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded VA 
examinations.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Hypertension

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection for a chronic 
disease such as hypertension, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for hypertension on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

An enlistment physical of April 1974 shows the veteran's 
heart as normal.  Blood pressure was 130/70.  A separation 
physical of May 1977 shows the veteran's heart as normal.  
Blood pressure was 120/60.  An enlistment physical for the 
veteran's second period of active duty of July 1981 notes the 
veteran's heart as normal.  Blood pressure was 120/72.  A 
five year periodical examination of September 1987 noted the 
veteran's blood pressure at 130/86.  On April 28, 1989, blood 
pressure was 150/70.  A Medical Board examination of April 
1989 noted the veteran's heart as normal.  Blood pressure was 
110/70.  The veteran did report a history of pain or pressure 
in the chest and palpitation or pounding heart.  

Private medical treatment records of August 2003 and 
September 2004 note a diagnosis of benign essential 
hypertension.  Outpatient treatment records dated between May 
2004 and February 2005 note a diagnosis of hypertension.  

A VA examination report of May 2007 notes that the veteran 
reported he was diagnosed with hypertension in 2000 by his 
private physician.  The examiner noted that VA clinic records 
from 1995 until recently had several elevated readings with 
diagnosis of essential hypertension.  Blood pressure in the 
left arm was 140/90, 134/90 and 136/90.  The diagnosis was 
essential hypertension.  The examiner opined that it was 
unlikely that the veteran's hypertension is related to his 
hyperthyroidism which is controlled.  While hypertension can 
accompany hyperthyroidism, it resolves when the latter is 
controlled by treatment.  The examiner concluded that the 
diagnosis of essential hypertension denotes a primary 
disorder, and not secondary to any other condition.  

Upon review of the record, the Board concludes that service 
connection is not warranted for hypertension.  The Board 
observes that there is no evidence of hypertension during the 
veteran's service.  Moreover, there is no indication in the 
record that hypertension was manifest within one year of the 
veteran's release from active service.  The first diagnosis 
of hypertension is in August 2003, more than one year after 
active service.  The Board notes that the veteran has 
asserted that he was first diagnosed with hypertension in 
2000 and that the VA examiner noted that blood pressure 
readings have been high since as early as 1995.  However, 
even if the Board were to accept that the veteran's 
hypertension was first manifested in 1995, this is still 8 
years after separation from service.   

Furthermore, there is no competent evidence relating the 
hypertension to service or to his hyperthyroidism.  The 
examiner of May 2007 opined that it was unlikely that the 
veteran's hypertension was related to his hyperthyroidism 
because when hypertension is related to hyperthyroidism it 
resolved when the hyperthyroidism was controlled and that had 
not happened in the veteran's case.  Furthermore, the 
examiner noted that the diagnosis of essential hypertension 
denotes a primary disorder and not one secondary to another 
condition.  

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service and 
the evidence showing that he currently has hypertension.  The 
evidence against the veteran's claim is that there is no 
record of a chronic disorder during service or within the 
first post-service year.  Rather, when examined in 1989, his 
heart was normal and blood pressure was 110/70, findings 
inconsistent with hypertension.  See Diagnostic Code 7101, 
Note (1).  There is no continuity of symptomatology after 
service.  Specifically, there is a lack of any documentation 
of hypertension within one year of separation from service.  
In evaluating the veteran's contention, the Board again notes 
that lay statements regarding matters that require medical 
expertise are not competent medical evidence.  That is, the 
veteran is not competent to state the date of onset or 
etiology of his hypertension, nor is he competent to relate 
it to service.

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  Also, the 
evidence shows no relationship between the veteran's 
hypertension and his service-connected hyperthyroidism.  
Hence, hypertension is not proximately due to or the result 
of a service-connected disease or injury.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
55.  Service connection for hypertension is denied.

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2007).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  The disability has not significantly changed and a 
uniform evaluation is warranted.  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

A 10 percent rating is warranted for hyperthyroidism when 
there is tachycardia, which may be intermittent, and tremor; 
or when continuous medication is required for control.  A 30 
percent rating requires tachycardia, tremor, and increased 
pulse pressure or blood pressure.  A 60 percent rating 
requires emotional instability, tachycardia, fatigability, 
and increased pulse pressure or blood pressure.  A 100 
percent rating requires thyroid enlargement, tachycardia, eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900.  Note 1 following the diagnostic code states that 
if disease of the heart is the predominant finding, evaluate 
as hyperthyroid heart disease (Diagnostic Code 7008) if doing 
so would result in a higher evaluation.  Note 2 following the 
diagnostic code states that if ophthalmopathy is the sole 
finding, evaluate as impairment of field vision (Diagnostic 
Code 6080); diplopia (Diagnostic Code 6090); or impairment of 
central visual acuity (Diagnostic Code 6061-6079).  38 C.F.R. 
§ 4.119, Diagnostic Code 7900.

Alternatively, the veteran's thyroid disability may be 
evaluated as hypothyroidism under 38 C.F.R. § 4.119, 
Diagnostic Code 7903.  Pursuant to Diagnostic Code 7903, a 10 
percent rating is assigned when hypothyroidism is manifested 
by fatigability, or continuous medication is required for 
control.  A 30 percent rating requires fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight 
gain.  A 100 percent rating requires cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119.

Private medical treatment records and VA outpatient treatment 
records show that the veteran was treated for high blood 
pressure.  The records are silent for any other 
cardiovascular complaint or treatment for any other 
cardiovascular condition.  

A VA examination report of September 2003 notes diagnoses of 
status post Graves' disease, hyperthyroidism diagnosed and 
treated 1987; status post radioactive iodine treatment on or 
about 1987; treatment-induced hypothyroidism diagnosed and 
treated in 1999; now the veteran is euthyroid; and, normal 
triglycerides and cholesterol as of April 9, 2003.

VA outpatient treatment records of December 2004 note that 
the veteran was assessed with hypothyroidism.  His medication 
was increased at the time.  

A VA examination report of July 2005 noted that, upon 
physical examination, the veteran's thyroid was not palpable 
and there were no palpable lymph nodes in the neck.  Reflexes 
were normal and there were no tremors.  The examiner noted an 
impression of status post radioiodine abalation of Grave's 
disease now on replacement therapy with Synthroid for 
hypothyroidism.  It was noted he had increased sweating and 
tremors due to the medication.  Triglycerides were normal and 
recently synthroid was increased.  Objectively, he did not 
have tremors.  

A VA examination report of May 2007 notes that the veteran 
reported no recent weight loss and no change in bowel 
function.  No muscle weakness but the veteran reported 
noticing night sweats from time to time.  There was no 
evidence of muscle wasting and no tremors or edema.  It was 
noted that exams and tests have confirmed resolution of the 
thyroid signs and symptoms and that the veteran was in a 
euthyroid state with no complications.  He was diagnosed with 
Grave's disease, status post abulation with resultant 
hypothyroidism, now regulated appropriately on thyroxine 
hormone.  

After a careful review of the evidence of record the Board 
finds that the veteran does not meet the criteria for a 
higher evaluation under Diagnostic Code 7900 or 7903.  The 
evidence does not reflect tachycardia.  While at the VA 
examination of July 2005 it was noted that the veteran was 
experiencing increased tremor, objectively there were no 
tremors.  Of note is that physical examination at the time 
did not show any tremors and at the most recent VA 
examination of May 2007, there were no tremors.  Furthermore, 
while the veteran has been diagnosed with hypertension it is 
not associated with his thyroid disability, instead it has 
been concluded that the veteran's hypertension is a primary 
condition and not a secondary condition.  The Board concludes 
that the observations of the examiners is more probative than 
an unsubstantiated report of tremors.  The evidence does not 
reflect any of the other symptomatology that would warrant a 
higher evaluation.  Therefore, the criteria for a higher 
evaluation under Diagnostic Code 7900 are not met.  

Furthermore, while the veteran has been diagnosed with 
hypothyroidism, there is no evidence of fatigability, 
constipation or sluggishness.  In fact, at the most recent VA 
examination of May 2007, the veteran was noted to have no 
change in bowel movement and there was no evidence of muscle 
wasting.  In fact, the Board notes that the veteran was found 
to be in a euthyroid state with both hyperthyroidism and 
hypothyroidism regulated by medication.  As such, the 
criteria for a higher evaluation under Diagnostic Code 7903 
have not been met.

Furthermore, the Board notes that the evidence does not 
indicate that the veteran has ophthalmopathy as the only or 
sole finding as a residual or complication of Grave's 
disease.  Therefore, an evaluation under Diagnostic Codes 
6080, 6090, 6061-6079, (see Note (2), Diagnostic Code 7900) 
is not warranted.  Moreover, the Board also finds that the 
evidence does not indicate that heart disease is the 
predominant disability as a complication or residual of the 
service-connected thyroid condition.  As noted above, the 
veteran has been diagnosed with hypertension, however, this 
has been determined not to be associated with the veteran's 
hyperthyroidism.  Therefore, the Board finds that evaluation 
under Diagnostic Code 7008 (see Note (1), Diagnostic Code 
7900) is not warranted.

The Board acknowledges that the veteran feels he is entitled 
to a higher evaluation for his service-connected 
hyperthyroidism.  Unfortunately, as a layperson, he is only 
competent to provide evidence regarding his symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
must rely on medical evidence and professional opinion 
regarding the nature and severity of his disease.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  For the reasons 
stated the above, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's hyperthyroidism.  


ORDER

Service connection for hypertension is denied.

An evaluation in excess of 10 percent disabling for 
hyperthyroidism, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


